Citation Nr: 0600495	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-27 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
foot disability, manifested by numbness.

2.  Entitlement to an initial compensable evaluation for 
dysphagia secondary to Schatzki's ring, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from June 1982 to April 2002.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 2002 rating determination by the Waco, Texas Regional 
Office (RO).   

As originally developed for appeal, the veteran's claims 
included the additional issues of increased ratings for 
osteoarthritis of both knees; impingement syndrome of the 
left shoulder; service connection for cherry angiomas; and 
service connection for exposure to asbestos, radiation, and 
environmental agents.  These issues were considered in the 
rating action on appeal.  They were the subjects of a notice 
of disagreement and included in the initial statement of the 
case.  A substantive appeal as to those issues is also on 
file.

However, the veteran has indicated in an April 2004 statement 
that he no longer wished to pursue the asbestos, radiation, 
and environmental agents issues, and they were withdrawn.  
There are also indications that after service connection was 
granted for left knee, right knee, left shoulder, and cherry 
angiomas disabilities, the veteran expressed satisfaction 
with the outcomes.  He has provided no additional argument on 
those issues, and they have not been certified to the Board.  
Therefore, consideration is limited to the issues listed on 
the first page of the present decision.

The issue of an increased rating for dysphagia is addressed 
in the Remand portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.



FINDINGS OF FACT

1.  A chronic foot disability manifested by numbness was not 
incurred in service, and is not shown by competent evidence 
to be related to service. 

2. There is no competent medical evidence demonstrating that 
the veteran currently has foot numbness as a symptom of an 
undiagnosed illness.


CONCLUSION OF LAW

The veteran is not shown to have a chronic bilateral foot 
disability, manifested by numbness, due to disease or injury 
which was incurred in or aggravated by active military 
service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The record reflects that he and his representative were 
provided with copies of the June 2002 rating decision; the 
July 2003 statement of the case; and the supplemental 
statement of the case issued in November 2004.  By way of 
these documents, the veteran was informed of the evidence 
needed to support his claim for service connection.  Thus, 
these documents provided notice of the laws and regulations, 
the cumulative evidence already of record, and the reasons 
and bases for the determination made regarding the claim, 
which the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.

By letters dated in December 2002 and March 2005, the RO 
advised the veteran of the criteria for establishing his 
claim, the types of evidence necessary to prove his claim, 
the information necessary for VA to assist him in developing 
his claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claims, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
It is clear, from submissions by and on behalf of the 
veteran, that he is fully conversant with the legal 
requirements in this case.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.  Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA and private 
outpatient treatment records and the September 2001 QTC 
examination report have been obtained and associated with the 
claims file.  The veteran does not assert that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted upon.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship, or nexus, between the 
current disability and any injury or disease during service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Generally, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. §1117(a) (West 2002); 38 
C.F.R. § 3.317(a)(1),(b) (2005).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2005).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2005).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant' s most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2005).


C.  Factual Background

The veteran's service medical records (SMRs) show treatment 
for plantar warts on both feet.  These records were otherwise 
entirely negative for complaints of numbness in the feet, nor 
was the veteran treated for numb or painful feet or diagnosed 
as having a disorder manifested by such symptoms.  

The veteran underwent a contract examination through QTC 
Medical Services (QTC) in September 2001.  He reported a 
history of numbness in his feet in 1999, which lasted two 
weeks and resolved without diagnosis.  The veteran has had no 
problems subsequent to that, and therefore the condition was 
considered resolved.  Examination of the veteran revealed no 
sign of abnormal weight bearing.  He did not require 
assistive devices and the feet were sensitive to pinprick.  
The diagnosis was status post numbness in the feet, condition 
resolved.  The examiner noted the condition occurred at one 
period and resolved after that, and has not recurred.  There 
were no secondary complications reported.  

Post-service treatment records show the veteran had no 
further complaints of foot numbness.

D.  Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).

The primary impediment to a grant of service connection for 
bilateral foot disability is the absence of medical evidence 
of a diagnosis.  As noted, the SMRs fail to show any 
significant complaints pertaining to the veteran's feet 
during service.  As a result, these records do not 
affirmatively establish that a bilateral foot disability had 
its onset during military service.  

There are no post-service treatment records regarding foot 
numbness other than the 2001 QTC examination report.  There 
is no evidence of current chronic disease process, and the 
veteran is not currently being treated for foot numbness.  
Moreover, the QTC examiner in 2001 concluded that there was 
no clinical evidence of a disability.  While the Board does 
not dispute that the veteran may experience intermittent foot 
numbness, there is no objective clinical confirmation that 
the veteran suffers from an actual disability.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (service connection 
may not be granted for symptoms unaccompanied by a diagnosed 
disability).  The single item of competent evidence in this 
case does not provide a basis for favorable action on the 
veteran's claim.  The medical evidence of record is negative 
for foot numbness, and the veteran's reports of a history of 
foot numbness alone cannot satisfy the criteria for a current 
disability.  

Similarly, to the extent that the veteran is claiming service 
connection for chronic foot numbness based upon the 
undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, the Board notes that a central requirement 
for service connection is that objective evidence perceptible 
to an examining physician be present.  In this regard, 
although the veteran has articulated subjective complaints of 
foot numbness as evidence of objective indications of chronic 
disability, as contemplated by 38 C.F.R.  3.317(a), the Board 
cannot dismiss the 2001 examination report, which is negative 
for any evidence of an actual disorder manifested by such 
symptomatology.  In fact, the examiner specifically concluded 
that the veteran's reported single episode of foot numbness 
during service had resolved without complications.  The 
veteran's contention of chronic bilateral foot numbness is 
not supported by the record.  

The veteran has not brought forth any medical evidence that 
would either refute the medical evidence of record or suggest 
the existence of a current bilateral foot disability related 
to service, and a layman such as the veteran is not competent 
to offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (a layperson is generally not competent 
to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  Accordingly, 
with all due respect, his own opinion and theories do not 
constitute competent medical evidence in support of his claim 
and thus carry no probative weight on the critical question 
in this matter of medical causation.  The Board finds the 
actual SMRs are more probative than his own statements as to 
the incurrence of a bilateral foot disability during service.  
In summary, there is no evidence beyond the veteran's own 
statements that he had foot numbness during service, and 
records which would be expected to corroborate his account, 
i.e., the service medical records, do not do so.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  


ORDER

Entitlement to service connection for a chronic bilateral 
foot disability, manifested by numbness, is denied.  

REMAND

The veteran contends that his service-connected dysphagia is 
more disabling than the current noncompensable evaluation 
reflects.  Although he underwent an examination for VA 
purposes in May 2004, the veteran's representative has 
challenged the adequacy of that VA examination, on the basis 
that the claims folder was not made available to the examiner 
and that, as a result, the current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of further medical expertise.  VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

To that end, the veteran should undergo additional VA 
examination to obtain findings specific to the rating 
criteria for a compensable evaluation for the veteran's 
dysphagia.  The examination should include a review of the 
veteran's claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his examination in May 2004.  Any 
additional relevant records of VA or private treatment that 
are not currently of record should be obtained and associated 
with the claims file.

In view of the foregoing, this case is hereby REMANDED for 
the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have provided 
recent treatment of his dysphagia.  The 
RO should take appropriate steps to 
obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the veteran should be 
referred for a VA examination to 
determine the nature and severity of his 
service connected dysphagia.  The claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completing the report. 

a.  The examiner should describe in 
detail all symptoms reasonably 
attributable to the service-connected 
dysphagia, and their current 
severity.

b.  The examiner should specifically 
indicate whether the veteran's 
stricture of the esophagus is 
moderate; or severe, permitting the 
passage of liquids only; or permits 
only the passage of liquids only with 
marked impairment of general health.

c.  The examiner should also indicate 
whether the esophageal stricture, 
gastrointestinal reflux and hiatal 
hernia produce a common disability 
picture characterized by varying 
degrees of abdominal distress or 
pain, anemia, and disturbances in 
nutrition.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
SSOC and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including the VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


